Patterson, J.:
The defendant is a corporation organized under the laws of the State of Pennsylvania,' and the plaintiff brought this action against it to recover damages for an alleged libel contained in a newspaper published by it in the city of Pittsburg, Penn. Service of the summons was attempted to be made in accordance with the provisions of section 432 of the Code of Civil Procedure relating to service upon a cashier, director or a managing agent of a foreign corporation within the State. The summons was delivered to one Eiker, who was in the employment of the defendant in the city of. New York, and whose business it was to secure advertising for newspapers and who swears that his relation to that corporation was that of an employee at a weekly salary, to solicit advertisements for publication in the defendant’s newspaper. The defendant had not designated any one to receive service of process, and the plaintiff was unable to find the president, treasurer or secretary of the defendant, or other officer performing corresponding duties in this State. The defendant specially appeared and moved to set aside the service, the ground of the motion being, as would" appear' from the papers, that Eiker was not a cashier, or director or managing agent of the corporation within the State. The court below denied the motion,' upon the supposed binding authority of Palmer v. Chicago Evening Post Co. (85 Hun, 403).
*235The person upon whom the service of the summons was made in the case before us did not stand to the defendant corporation in the relation of general manager, within the meaning of the section of the Code relating to the subject. Eiker was a solicitor of advertisements. It is trite that there appears in the affidavit of Brewer, read in opposition to the motion to set aside the service of the summons, what purports to be a letter written by the president of the defendant to a third party, in which is contained the statement: “ Mr. Eiker has full power to make contracts for us; ” but that statement must be read in connection with other parts of the letter, which indicate that its subject-matter related to advertising and not to any general authority conferred upon Eiker. We may take it for granted that Eiker had authority to make binding contracts for advertising in the defendant’s newspaper and to that extent that he was a representative. But he was only a representative for that specific purpose. That did not constitute him a managing agent, within the meaning of subdivision 3 of section 432 of the Code of Civil Procedure, as was held in Vitolo v. Bee Pub. Co. (66 App. Div. 582). That case is controlling here.
The service of the summons should also have been vacated because such service can only be made upon a managing agent of a foreign corporation within this State where “ the corporation has property within the State, or the cause of action arose therein; ” neither of which facts appears upon the face of the papers in this case.
The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion to set aside the service of the summons granted, with ten dollars costs.
Van Brunt, P. J., O’Brien and Hatch, JJ., concurred.